Douglas, J.,
concurring. On March 24,1997, this court released the opinion in DeRolph v. State (1997), 78 Ohio St.3d 193, 677 N.E.2d 733 (“DeRolph I”). The opinion included a strong dissent severely castigating the majority for violating the separation of powers doctrine and for deciding a nonjusticiable question. Id. at 264-283, 677 N.E.2d at 780-795. Joining this chorus were the then Governor of Ohio, the leaders and some other members of the General Assembly, several large Ohio newspapers through their reporting and editorial facilities, and a few representatives of business interests. The message was always the same — there is a crazy majority in the Ohio Supreme Court and, with the school-funding decision, Armageddon is at hand. Notwithstanding all of that clamor and *39criticism,3 the DeRolph I majority remained silent even though the temptation to respond was great. It is now fair to say that, three years later, the world has not come to an end, the republic has survived, and there is light at the end of the tunnel.
Admittedly, the tunnel is long, the road remains full of potholes, and the ultimate success of the journey is still in doubt, but we at least are on our way. I believe that any fair-minded observer of the controversy would have to admit that sans DeRolph I we would not have progressed to the point at which we find ourselves today. Due at least in part to DeRolph I, thousands of Ohio’s young citizens attending schools, teachers, principals, superintendents, and other administrators are better off educationally than they were three years ago. Of course, as with every contested issue, some will say that not enough has been done and others will say that we have now reached the golden gates and no further action is needed. All we can do, as Justice Resnick has so well done, is to take the facts as they are presented to us, apply the law, and then reach a decision that accommodates without capitulation, sheds light rather than heat, and constructively builds rather than destroys. Unfortunately, not everyone joins us in this quest on behalf of Ohio’s education system.
The dissenters herein, once again, criticize the majority for doing anything— then criticize us for not doing enough. They can’t have it both ways, and the majority opinion, recognizing this dichotomy, strikes a balance by, in specifics, respectfully pointing out the constitutional shortcomings of the General Assembly’s remedial efforts while refraining from mandating a particular course of action. In doing so the majority further respects and recognizes that it is. the right and prerogative, as well as the sworn sacred duty, of the members of the General Assembly to put in place the nuts and bolts of our state’s educational system. In this regard, many of the proposals of the Ohio Coalition for Equity and Adequacy of School Funding, such as “A Call To Build: Appropriate 21st Century School Facilities” (Apr. 2000), while well-documented and well-researched, are specifics (details) to be debated and decided by the General Assembly rather than this court. Our sole mission is to see to it that the Constitution is honored and that Section 2, Article VI of the Ohio Constitution is being obeyed.4 When it has been, we should say so. When it has not — then it is our duty to say that too.
*40Central to all of this is the role of Governor Bob Taft. As we have seen in other states,5 Governors can be and are the players, more than any other persons or institutions, with the standing and clout to shape the direction of policymaking in education. The only caveat is that a Governor must choose to lead. Ours has! The attention he and his staff have devoted to the school facilities problem has been extraordinary. He has chosen to immerse himself personally in the never-ending death struggle that generally comes before passage of anything worthwhile in education. He has lent and continues to lend credence to the age-old adage that Governors “usually get what they want.” It is not unconstitutional to say that with his leadership “all things are possible.”
It is also fair to say that with the notable exception of the dissenters herein, a number of the severest critics of the majority decision in DeRolph I have responsibly moved to help decision-makers reach consensus on many of the divisive issues. Significant,. among others, was the lead editorial in The Columbus Dispatch of Thursday, April 13, 2000, titled “Classroom Math.” The first paragraph said that “Gov. Bob Taft’s proposal to spend $1 billion in the next two years to fix or replace deteriorating school buildings in the state deserves full support in the General Assembly.” The last paragraph said, “Clearly, Ohio’s leaders have taken the court’s ruling seriously and have reoriented state priorities to put education needs at the top of the list.” Such pronouncements have not gone unnoticed or unappreciated.
While much more could be said, in writing now I confine myself to two specific matters. I believe that these matters lie at the heart of the next phase of the continued quest for a constitutional funding system that strives, at the very least, for an equal opportunity for all of Ohio’s school-age students to receive a basic “thorough and efficient” education.
*41I
Am. Sub. H.B. No. 650 (“H.B. 650”)
Am. Sub. H.B. No. 770 (“H.B. 770”)
As so well set out by Justice Resnick in the lead opinion, H.B. 650, as supplemented by H.B. 770, is the cornerstone of the General Assembly’s school-funding-formula remedy. While the lead opinion properly points out a number of remaining concerns with this legislative remedy, I also join the majority opinion because I, somewhat differently, believe that the General Assembly has made a good-faith effort at progress and that we should give its handiwork time to prove itself worthy and, if the effort falls short, then there is time enough for the Governor and the legislature to fine-tune, tinker with, and/or scrap what has been done in their (and our) incessant search to do what is constitutional, necessary, and right.
For me the heart of H.B. 650 is the “caps” formula. The General Assembly had to balance the complexities of urban districts, poor districts, wealthy districts, and districts with growing and declining enrollment. Just as with shoes, no one size fits all. Thus the initial nine-and-one-half-percent and eleven-percent caps for the first effective year and the ten-percent and twelve-percent caps for the next year were necessary both fiscally and logistically. While the caps appear to help some districts and hurt some districts, a real start has been made and, for me, the redeeming feature is that all caps roll off in the year 2002 when the formula will take full effect. At that time, if I understand the formula, major increases in state-funded support will then take effect in a number of our state’s neediest school districts.
Is that soon enough? Will the level of support be adequate? Can those districts in trouble survive the wait? Districts in the greatest need, and there are more than one hundred, will answer “no.” Those persons in charge of making policy and finding the finances to make progress will answer “yes.” The majority of this court answers “maybe,” and therein lies the reasoning for the one-year grace period provided in the lead opinion.
Obviously, this counsels patience. I recognize that Ludwig Borne (1786-1837), a German political author and satirist, had a point when he once said, “Not through patience, but through impatience, are peoples liberated.” The International Dictionary of Thoughts (1969) 543. However, Edmund Burke (1729-1797), an eighteenth-century British statesman, political writer, and orator, allowed that “[o]ur patience will achieve more than our force.” Id. With patience acorns become oak trees; aggregate, sand, and cement become concrete; and revolutions spawn democracies. Force, on the other hand, even if available, is to be eschewed as only compounding an already difficult problem. John Milton (1608-*421674), the English poet, was instructive when he counseled that “[w]ho overcomes by force, hath overcome but half his foe.” Id. at 298.
While the education revolution, in which we are all engaged, seems to be endless, it is well to remember the progress that has been made in just the three short years since DeRolph I, especially when compared with the twenty-one-year period (and before) since this court issued its decision in Cincinnati School Dist. Bd. of Edn. v. Walter (1979), 58 Ohio St.2d 368, 12 O.O.3d 327, 390 N.E.2d 813.
Is there still work to be done? Yes — substantial—which brings me to my second issue.
II
Overreliance on Local Property Taxes
In Part III(E) of the majority opinion, Justice Resnick, ably and without flourish, lays out the brutal facts. Those facts and the conclusions to which they lead are inescapable. When the foundation of a structure is weak and is built on shifting sand, the structure is doomed to fall. While well-meaning at its inception and effectively marketed (by those who would avoid their responsibility) under the rubric of local control, heavy reliance on local property taxes for school funding is the inherent weakness in the foundation and, inevitably, the structure will continue to fall — piece by piece — until this difficult issue is met, at least in part, head-on.
None would dispute the importance of education to the very existence of democracy. Scholarly commentators at home and abroad (Alexis de Tocqueville and Baron Acton, to name two) often made the point that our education system in America, open to all regardless of rank or residence in our society, favorably set us apart from life in European societies. How then has our system, at one time so widely acclaimed, grown progressively weaker? While it is contended that there are other reasons such as lack of accountability, waste, control by others than school boards and administrators, family failures and discipline, it must also be conceded, I believe, by any fair-minded observer that funding, and the method of funding, also factors large into the equation. This should not surprise us, as the problem is not of recent vintage.
It is interesting to note that from the beginning of our republic, the method for funding public education did not support the goal of having an equal and open educational opportunity for all. In 1777, when Thomas Jefferson was Governor of Virginia, he shepherded through the House of Burgesses a bill whose purpose was “For the Greater Diffusion of Knowledge.” Unfortunately, and it is a familiar story in many of our United States, the Virginia legislature did not provide an adequate funding structure to support the legislation Jefferson had *43caused to be enacted. Sometime later, in the 1820s and just before Jefferson’s death, he recognized the weak and faulty foundation of educational funding when he lamented the actions of his beloved state by expressing his disappointment that the legislature had not provided commonwealth-wide taxes to support education but, instead, had provided an educational funding system based on local, town-by-town taxation. Jefferson said that such a system would never work because the wealthier towns in the commonwealth would never support the education of those children who found themselves in the poorer towns of the commonwealth. That was one hundred eighty years ago, and, as in so many other venues where we hark back to the revered genius of Monticello, we again find him right. This is where we have found ourselves for a long time in our state, and all that has happened is that the problem has grown worse. This is where we found ourselves at the time of Walter (1979) and DeRolph I (1997). And this is where we still find ourselves today.
For whatever reason, the General Assembly has chosen to ignore this basic fundamental problem and our request that something be done to reverse the course of heavy reliance on local property taxes. In fact, since DeRolph I, the problem has been exacerbated. Local share of total funding vis-á-vis state share of total funding has increased since 1997. All the while, since our decision in March 1997, not only was the local tax issue ignored, but also the General Assembly has given tax refunds of $1,257,474,801 to Ohio citizens that, I would venture to say, most Ohioans (including me) didn’t even realize we were receiving. If even one-half of that sum had been applied to the total $6,000,000,000 of local real estate and personal property taxes paid to support our common schools, a one-time reduction of ten percent of those taxes could have been realized with the promise that we are moving in the right direction (a dollar-for-dollar shift to sales and income taxes) and that more effort would follow. Instead, we see yet today that there is talk in the General Assembly of yet another tax refund of millions and millions of dollars with no consideration being given to the fundamental problem that causes the lack of equal protection (opportunity) for all of Ohio’s elementary and secondary students.
In March of this year, one hundred sixty-one school districts in Ohio had to seek additional local funds from their voters to operate, repair, and/or build their schools. The passage rate was sixty-eight percent. Thus it is clear that the citizens of Ohio are doing and are prepared to do their part. Notwithstanding this, an overwhelming majority of these good citizens have asked this court for our help because others have been unresponsive. Well over five hundred of Ohio’s six hundred eleven school districts are party plaintiffs in this suit. The response of the dissenters herein, who so severely take us to task for having a different view than they do, is, “Just stay out of it.”
*44In 1996, at the Jesse Fell Lecture Series at Illinois State University, Distinguished Professor Emeritus George Alan Karnes Wallis Hickrod said that “[w]e have a society that is increasingly unequal, we have schools that are increasingly unequal, and if we do not do something about it we -will end up with an increasingly well educated ‘elite’ and an increasingly poorly educated ‘underclass.’ No responsible observer that I know expects democracy to do well under those conditions.” Our mission statement cannot be better stated. The cause of educational opportunity is a noble one. We should not shrink from our duty. In order to meet the dictates of Section 2, Article VI of the Ohio Constitution, the General Assembly must, as Governor Engler and the legislature did in the state of Michigan, actively pursue a solution to the continued heavy overreliance on local property taxes for school funding. Unless and until that happens, it is difficult to see how any legislative response would make this case go away — a hope that all involved fondly cherish.
Ill
It is easy to criticize. It is far more difficult to be a problem-solver than a problem maker. The majority herein prefers to be problem-solvers by helping the Governor and General Assembly solve a problem that, by any objective appraisal and appraiser, has existed for far too long. The dissenters would continue the status quo by simply saying “Let George do it.”6 Well, my valued colleagues, “George” hasn’t done it! It is obvious that “George” was nowhere to be found until our decision in DeRolph I. Now the dissenters would have us say “all is well” when even they know that would be calumny of the first order.
The prophets of gloom and doom have now declared that they were right. The court should just have ignored the plaintiffs and their hard evidence and given only a wink to our Constitution. They warned us, they say, thus attempting to bring about their own self-fulfilling prophecy. But where would the kids and school system of this state be today if the dissenters in DeRolph I had prevailed? Just to ask the question answers it. I, very respectfully, concur.
F.E. Sweeney, J., concurs in the foregoing concurring opinion.

. Canon 3(B)(2) of the Code of Judicial Conduct states that “[a] judge shall be faithful to the law and maintain professional competence in it. A judge shall not be swayed by partisan interests, public clamor, or fear of criticism.”


. It is well to repeat just what this section of the Constitution provides — as opposed to what a number of pundits have tried to make it say: “The general assembly shall make such provisions, by *40taxation, or otherwise, as, with the income arising from the school trust fund, will secure a thorough and efficient system of common schools throughout the State.” (Emphasis added.)


. To date the Supreme Courts of sixteen of our sister states have found their state’s school funding system unconstitutional, interpreting language in then.- Constitutions that is, in many, exactly or remarkably like the words used in our Ohio Constitution. See DeRolph I, 78 Ohio St.3d at 204, 677 N.E.2d at 741 (naming fourteen states); see, also, Claremont School Dist. v. Governor (1997), 142 N.H. 462, 703 A.2d 1353; Opinion of the Justices No. 338 (Ala.1993), 624 So.2d 107. In addition, twelve other states have school funding litigation pending at some level. Viewing these statistics, it would seem that our action in DeRolph I was not such an aberration after all.


. “George” is generic in nature and makes reference to no particular individual, dead or alive.